UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-1060



RICHARD GRANT,

                                              Plaintiff - Appellant,

            versus


CREDITRUST CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-2740-S)


Submitted:    April 4, 2002                  Decided:   April 8, 2002


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard   Grant, Appellant Pro Se. Gerard Francis Miles, HUESMAN,
JONES &   MILES, Towson, Maryland; David Israel, SESSIONS, FISHMAN &
NATHAN,   L.L.P., Metairie, Louisiana; Kevin G. Barreca, SESSIONS,
FISHMAN   & NATHAN, L.L.P., New Orleans, Louisiana, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Richard Grant appeals the district court order denying his

motions for default judgment and appointment of counsel.         We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory.     Grant’s motion to

stay proceedings in the district court pending appeal is denied as

moot.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2